Butler, J.
We cannot sustain the complainant’s patent. In view of the prior state of the art his “design for chair-backs” does not in our estimation show patentable novelty. In appearance, or effect upon the eye, (which alone is involved) the “design” is scarcely distinguishable from Ohmer’s chair-backs. The similarity seems greater than that between Gorham & Co.’s “design for spoon and fork handles” and White’s involved in the suit of Gorham v. White, 14 Wall. 511,—where the court found nothing to distinguish the one from the other. If the similarity was less, however, we would have to hold that in view of the old chair-backs shown by the record, including those of Ohmer, the complainant’s design shows no invention. A further discussion of the subject is deemed unnecessary. For the reasons stated the bill must be dismissed.